               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

JAMES LEWIS,              )
        Petitioner,       )
                          )
v.                        ) No. 3:18-cv-2306-N (BT)
                          )
UNITED STATES OF AMERICA, )
         Respondent.      )

                                  ORDER

     The Court entered Findings, Conclusions and a Recommendation that

this petition be dismissed for failure to exhaust administrative remedies.

(ECF No. 19.) Petitioner filed objections arguing he presented his current

time-credit claims to BOP, and the claims were denied. The Court therefore

VACATES its Findings, Conclusions and Recommendation.

     SO ORDERED.

     SIGNED May 3, 2019.



                             _____________________________
                             REBECCA RUTHERFORD
                             UNITED STATES MAGISTRATE JUDGE
